Citation Nr: 0418064	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim to entitlement for service connection for 
myositis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action by which 
the RO granted an increased rating to 10 percent for the 
veteran's headache disability, effective August 24, 2000, and 
denied the veteran's request to reopen his claim for service 
connection for myositis of the lumbar spine.  The veteran 
filed a notice of disagreement in November 2001.  A statement 
of the case was issued in May 2002, and the veteran perfected 
his appeal in July 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board has reviewed the claims file and finds that further 
development is required prior to adjudication of the appeal.  
It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
In a March 2002 statement, the veteran expressed a desire for 
a personal hearing before a Decision Review Officer (DRO).  
However, there is no indication in the claims folder that a 
hearing was scheduled, if the veteran was notified, an 
informal conference held or the hearing was cancelled.  The 
RO should make appropriate arrangements to schedule the 
veteran for a hearing before a hearing officer at the San 
Juan RO and notify the veteran and his authorized 
representative of the hearing date and time.

Additionally, it is noted that in April 1975, the veteran was 
granted service connection for post-traumatic headaches with 
a 0% disability rating under Diagnostic Codes 8199-8100, 
analogous to migraine headaches.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  The veteran filed a claim for 
an increased rating in August 2000.  The October 2001 rating 
action, which gave rise to this appeal, granted the veteran a 
10 percent disability rating under Diagnostic Codes 8045-
9304, as a brain disease due to trauma and dementia due to 
head trauma.  38 C.F.R. §§ 4.124a, 4.130 Diagnostic Codes 
8045, 9304 (2003).  The veteran has appealed this decision, 
asserting that the current 10 percent evaluation assigned 
does not adequately compensate him for the severity of his 
disability.

The veteran was examined by VA in September 2003.  The claims 
file was not provided to the examiner for review.  Further, 
the examination report did not include detailed findings as 
to the current diagnosis of any headache condition.  Despite 
giving a diagnosis of chronic recurring headaches, muscle 
contraction type with migraineous component, the objective 
findings upon examination were not reported for migraines, 
although a reference was made to VA out patient treatment 
records in this regard, which do not appear to have been 
associated with the claims file.  Since the veteran's 
disability has been evaluated under the Diagnostic Code for 
migraines (Diagnostic Code 8100), it would be helpful to 
adjudicate the veteran's claim with information provided on 
all contemplated medical diagnoses of the veteran's headache 
disorder.

Accordingly, the Board remands this case to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Obtain copies of all VA outpatient 
treatment records dated since August 
2001, (the date of the most recent VA 
treatment record in the claims file).

3.  Schedule the veteran for a VA 
examination in order to determine all the 
components of the veteran's headache 
disability, including all residuals of 
his in-service trauma.  All necessary 
tests should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.   In particular, the 
examiner should fully describe all 
symptomatology associated with the 
veteran's headaches.  The examiner should 
report the frequency and duration of the 
headache attacks.  The examiner should 
report whether the headache attacks are 
prostrating (requiring bed rest), and if 
so, the frequency of the prostrating 
attacks in a month, and whether the 
headaches are productive of severe 
economic inadaptability.

4.  Thereafter, the veteran should be 
scheduled to appear at a hearing before a 
Decision Review Officer at the RO.  

5.  After the DRO hearing, if the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case (SSOC) and afford the veteran 
and his representative an appropriate 
opportunity to respond. The SSOC should 
include citation to all relevant 
regulatory provisions, to include all 
relevant diagnostic criteria for 
evaluating post-traumatic headaches.   
Thereafter, the case should be returned 
to the Board.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




